DETAILED ACTION
This non-final office action is in response to claims filed 08/05/2020.
Claims 1-2, 8 and 15 have been amended. Claim 21 has been added. Claims 1-5, 7-12, 14-19, and 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2020 has been entered.
 
	Response to Arguments
Claim Rejections – 35 U.S.C. § 103
	Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new grounds of rejection presented in this action.

Claim Objections 
	In response to the applicant’s amendments the objection to claim 2 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 12, 14-16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US 2018/0365201) in view of Back (US 2015/0161108).
Regarding Independent Claim 1,
Hunn teaches a computer-implemented method for automatically providing descriptive text to a narrative application ([0025]: a method for generating clauses in a contract (digital document) using a word processing system), the method being executed by one or more processors ([0158]: the method is executed by a processor) and comprising:
receiving, from the narrative application, a request for descriptive text, the request comprising analytical data, and data indicating a template ([0129]: using the word processing system a template may be selected to generate a digital document), wherein the template includes at least one analytical function configured to generate descriptive text based on an analytical function index ([0026], [0050]: a user is able to insert tag components into the digital document and generate text using a parameter obtained from a tag component computation);
determining whether contextual data is included in the request ([0050]: input may be used for the determination of the tag component’s parameter);
in response to determining that contextual data is included in the request:
merging at least a portion of the analytical data and the template to provide a descriptive text, the merging being executed using at least one regular expression and including calculation of a function value of the analytical function ([0050]: the template’s natural language clauses and the parameter selected by the tag component are combined to complete the digital document; the tag component determines the parameter inserted into the template by referencing logic associated with the input);
and transmitting a response to the narrative application, the response comprising the descriptive text ([0050]-[0051]: the word processing system outputs the updated digital document to include the modified tag component).  
	Hunn does not teach:
adjusting, based on the contextual data and in the template and before the analytical function index is used by the analytical function, the analytical function index to create an adjusted analytical function index for use by the analytical function;
wherein the analytical function references the adjusted analytical function index and determines the function value based on the adjusted analytical function index.

adjusting, based on the contextual data and in the template and before the analytical function index is used by the analytical function, the analytical function index to create an adjusted analytical function index for use by the analytical function ([0046]: a selection is made in a drop-down menu to change a highlighted value in a template with one predefined entry in the drop-down menu; the selection of the predefined entry in the drop-down menu occurs before the template is modified);
wherein the analytical function references the adjusted analytical function index and determines the function value based on the adjusted analytical function index ([0047], Fig. 8: if the user selects the fourth item in the drop-down then the highlighted text “watched” indexed by the first item in the drop-down menu is replaced).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunn and Back so that in response to determining that contextual data is included in the request, an adjustment to the analytical function index to create an adjusted analytical function index for use by the analytical function is made based on the contextual data and in the template and before the analytical function index is used by the analytical function.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by allowing users to quickly create documents by using a menu with a plurality of predefined items. 


Hunn and Back teach the method of claim 1. Hunn further teaches wherein merging at least partially comprises including the function value in the descriptive text ([0050]: the tag component parameters are displayed in the document together with natural language clauses).

Regarding Dependent Claim 5,
Hunn and Back teach the method of claim 1. Hunn further teaches wherein the at least one regular expression is determined to match at least a portion of the template ([0026], [0050]: tag components are substituted with a parameter inside the template).

Regarding Dependent Claim 7,
Hunn and Back teach the method of claim 1. Hunn further teaches modifying the template based on user input indicating selection of an analytical function that is to be added to the template, the analytical function being added to the template using drag-and-drop functionality of a user interface ([0050]: tag components are added to the template using a drag and drop input).  

Regarding Independent Claim 8,
This claim is similar in scope as claim 1. Hunn also teaches a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors ([0158]: a computer-readable medium stores computer-readable instructions that can be executed by a processor). Therefore this claim is rejected using the same rationale.

Regarding Dependent Claim 9,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.

Regarding Dependent Claim 12,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Dependent Claim 14,
	This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Regarding Independent Claim 15,
This claim is similar in scope as claim 1. Hunn also teaches a system, comprising: a computing device ([0158]: a computer or mobile device); and a computer-readable storage device coupled to the computing device and having instructions stored thereon ([0158]: a computer-readable medium stores computer-readable instructions on the computer or mobile device). Therefore this claim is rejected using the same rationale.

Regarding Dependent Claim 16,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.


	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Dependent Claim 21,
Hunn and Back teach the method of claim 1. Hunn further teaches in response to determining that contextual data is not included in the request, calculating the function value based on the analytical function index rather than on the adjusted analytical function index ([0143]-[0144]: a stored document with existing tag components may be viewed by a user therefore no adjustment is made to the tag components).  

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US 2018/0365201) in view of Back (US 2015/0161108) in further view of Drucker (US 2014/0247268) previously cited in PTO-892 dated 12/10/2019.
Regarding Dependent Claim 3,
Hunn and Back teach the method of claim 1. Hunn further teaches wherein the data indicating a template comprises a chart type ([0118]: various forms of data visualizations provided to users include charts). Hunn and Back do not teach the template comprising a default template that is selected based on the chart type.
However, Drucker teaches the template comprising a default template that is selected based on the chart type ([0022]: “if a dataset includes latitude and longitude information associated with each data record, then a default template may be configured to provide a visualized representation of the data records as points in a scatter plot with latitude and longitude axes”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunn and Back with Drucker so that the template comprises a default template that is selected based on a chart type.
	One of ordinary skill in the art would be motivated to do so in order to provide a visualized representation suited for a data record (Drucker [0022]).

Regarding Dependent Claim 4,
Hunn and Back teach the method of claim 1, but do not teach wherein the data indicating a template comprises a template identifier, the template being retrieved from a data store based on the template identifier.
However, Drucker teaches wherein the data indicating a template comprises a template identifier ([0086]: “a template indicator indicating a template associated with a layout of a bar chart outline for displayed enclosure of the first individualized particulate display representations”), the template being retrieved from a data store based on the template identifier ([0038], [0052]: storage holds templates that are acquired based on a selected indicator)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunn and Back with Drucker so that a template comprises a template identifier used to retrieve a template from a data store.
(Drucker [0048]).

Regarding Dependent Claim 10,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 11,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 17,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 18,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176